Citation Nr: 1755234	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  16-19 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a lumbar spine disability to the Veteran's active service.  

2.  The claims file is void of any competent evidence linking a right knee disability to the Veteran's active service

3.  The claims file is void of any competent evidence linking a left knee disability to the Veteran's active service 


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Criteria for service connection for a right knee disability have not been met. 38 U.S.C. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been associated with the claims file.  The Veteran was offered the opportunity to appear for a hearing before the Board but he declined.  

The Veteran was also provided with a VA examination with opinions with regard to the claims for right and left knee disabilities (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

With regard to the claim for entitlement to service connection for a lumbar spine disability, while a VA medical opinion was not provided, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, with regard to the lumbar spine disability, the Veteran contends that this disability was related to service but he did not provide any information relating to any incident or injury in service.  The Veteran has not claimed a continuity of symptoms of the disorder since service.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with opinion.  See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted claims of entitlement to service connection for the claims on appeal in December 2012.  The claims were denied in a rating decision dated in October 2013.  The Veteran disagreed with the denial of his claims and this appeal ensued.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A review of the Veteran's service treatment reports (STRs) reflect that the March 1981 entrance examination and March 1985 separation examination included normal clinical evaluations of the lower extremities and spine.  The Veteran denied recurrent back pain and trick or locked knee on report of medical history forms prepared in conjunction with the examinations.  The Veteran was treated for chronic inflammation of the left patellar ligament assessed as left patellofemoral pain syndrome with a history of Osgood Schlatter's.  The Veteran was seen for a followup in February 1985.  

Post-service treatment reports include a May 2001 statement from J. Schwartz, D.O., which indicates that the Veteran initially presented for treatment for low back pain radiating to the right buttock in March 1999 which the Veteran related to spending three days in bed sick sleeping in uncomfortable positions.  The Veteran was treated for over one month with reasonable success.  The Veteran was also seen for a minor exacerbation of low back pain in March 2000 for which he was treated for approximately three months intermittently.  In July 2000, a final examination was conducted and the Veteran was released from active care with no partial or permanent impairment.  Dr. Schwartz concluded that the Veteran suffered a minor sprain/strain of his right sacroiliac joint and had completed a full healing cycle of soft tissue with no additional related complications.  

Private treatment reports dated in 2009 from Orthopaedic Specialists of Charleston reflect that the Veteran was seen for right knee complaints in April 2009.  He was noted to have undergone previous arthroscopy of both knees in 2003.  He underwent a second procedure on his right knee in August 2009.  

At an October 2013 VA examination, the Veteran reported that bilateral knee pain started in 1981 when he entered service.  He indicated that he played football and was a competitive weight lifter and believes that caused his knee problems.  The examiner noted that the Veteran underwent arthroscopic partial medial and lateral meniscectomy of the bilateral knees in December 2003 and of the right knee in August 2009.  The examiner noted that there was no radiographic evidence of degenerative or traumatic arthritis.  The examiner diagnosed the Veteran with residuals of status post bilateral partial medial and lateral meniscectomies.  The examiner opined that the Veteran's claimed bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the Veteran's STRs reflect that the Veteran was treated for left knee pain diagnosed as left patellofemoral pain/ligament inflammation attributed to weight lifting in January 1985 but the Veteran's March 1985 reflects a normal examination with no knee complaints.  The examiner also noted that there was no objective medical evidence of right knee issues in service.  The examiner stated that Air Force National Guard Medical History forms dated in 1988, 1994, 1998, and 2002 include no mention of any knee complaints.  The examiner indicated that there is no documentation of any injury to the knees or treatment for knee pain during his National Guard or reservist training. 

Private treatment reports from Roper St. Francis Physician Partners dated in January 2014 reflect an assessment of knee and back pain.  The examiner noted that the Veteran's knee and back pain could be related to his playing football and competitive weight lifting in service.  

Lumbar Spine

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a lumbar spine disability. 

In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of a lumbar spine disability at any time during service or since that time.  The service treatment reports are negative for any diagnosis of or treatment for a low back disability.  Moreover, while the post-service treatment reports reflect treatment for back pain, the records are silent for a diagnosed lumbar spine disability. 

Symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Consequently, although the Veteran claims that he has low back pain, the fact remains that he has not been diagnosed with a lumbar spine disability. 

As a result, there is no evidence to establish the presence of a lumbar spine disability during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the claim is denied

Right and Left Knee Disability

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for right and left knee disabilities.

The Veteran has not submitted any medical evidence specifically indicating that his current bilateral knee disabilities are related to his service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of his current knee disabilities and the relationship, if any, to his period of service.  The October 2013 VA examiner's opinions specifically found that the Veteran's current bilateral knee disabilities were unrelated to his active duty service.  The examiner provided specific detail in support of the opinion, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the opinion have not been questioned or undermined by any other medical opinions.  Thus, the Board finds the VA examiner's opinions to be highly probative and entitled to great weight. 

As to the Veteran's belief that his bilateral knee disabilities are related to his period of service, the Board acknowledges the holding of the United States Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the right and left knee disorders is a medically complex determination that requires advanced knowledge of the mechanical systems of the body.  Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the bilateral knee disabilities. 

In sum, the weight of the evidence is against a finding that the Veteran's bilateral knee disabilities were the result of his service, and the Veteran's claims are denied.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


